Citation Nr: 9903964	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  99-01 403	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on November 10, 1993.  

The RO notified both the veteran and his attorney by letter 
on December 18, 1998, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney submitted a letter dated January 19, 1999, 
wherein she referred to letters from March 1998 and October 
1998 which expressed her belief that she was entitled to 
attorney fees for the work she had performed for the veteran 
over the past six years.


FINDINGS OF FACT

1.  A Board decision on July 27, 1992 determined that the 
veteran had submitted new and material evidence in order to 
reopen his claim for entitlement to service connection for 
vertigo, and thereafter, denied the veteran's claim for 
entitlement to service connection for vertigo. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, S. P., was retained within one year after 
the July 1992 Board decision. 

4.  The fee agreement signed by the parties in November 1993 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim.

6.  Past-due benefits are available to the veteran as a 
result of a December 12, 1997, RO decision, which granted 
entitlement to service connection for vertigo and assigned a 
10 percent disability rating effective January 18, 1989. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for vertigo.  38 U.S.C.A. § 5904(c)(1) (West 1991 
& Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for service connection 
for vertigo. 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(f)(h) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

On July 27, 1992, the Board determined that the veteran had 
submitted new and material evidence in order to reopen his 
claim for entitlement to service connection for vertigo and 
thereafter denied the veteran's claim of entitlement to 
service connection for vertigo on the merits.  The Notice of 
Disagreement which preceded such Board decision was received 
by the RO after November 18, 1988.  

Thereafter, on November 23, 1992, the veteran retained the 
attorney's law firm to represent him in connection with his 
claim.  In a November 10, 1993 agreement, it was clarified 
that it was the attorney, S. P., who was to represent the 
veteran.  In that November 1993 agreement, the veteran and S. 
P. executed a contract by which the attorney was retained to 
provide legal services in connection with the veteran's VA 
claim.  Thereafter, S. P. rendered legal services on the 
veteran's behalf.  On December 12, 1997, the RO awarded 
entitlement to service connection for vertigo and assigned a 
10 percent schedular rating for such disability.  The 
statutory requirements for recognition of the fee agreement 
for VA purposes have therefore been met with respect to the 
issue of entitlement to service connection for vertigo. 
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties satisfies these 
criteria.  

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney following the Court order which resulted in creation 
of past-due benefits.  These figures were furnished to the 
parties in the notification letter of December 18, 1998.  As 
described below, the amount payable as attorney fees 
following the December 12, 1997 rating decision will have to 
be revised.  

Since the granting of entitlement to service connection for 
vertigo and assignment of a 10 percent rating was made 
effective from January 18, 1989, compensation based on this 
rating is payable to the appellant from February 1, 1989, 
since this is first day of the following month.  38 U.S.C.A. 
§ 5111 (West 1991).  In its calculation of past-due benefits, 
the RO correctly chose February 1, 1989, as the effective 
date for the beginning of payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to service connection for 
vertigo and assignment of a 10 percent rating must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1998), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the RO rating action granting entitlement to 
service connection for vertigo and assignment of a 10 percent 
rating took place on December 12, 1997.  The regulation 
specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to service 
connection for vertigo and assignment of a 10 percent rating 
for attorney fee purposes extends from February 1, 1989, 
through December 12, 1997.  It is not clear whether the RO 
used December 12, 1997 or November 30, 1997 as the 
termination date of the period of past-due benefits for 
attorney fee purposes.  Therefore, the RO should recalculate 
its figures accordingly using December 12, 1997 as the 
termination date.  


ORDER

Eligibility for direct VA payment to the claimant of attorney 
fees for legal services rendered in connection with the RO's 
grant of entitlement to service connection for vertigo and 
assignment of a 10 percent rating for the period from 
February 1, 1989 to December 12, 1997 is established.  




		
	G. H. SHUFELT 
Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.




- 7 -


